SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

720
CAF 14-00385
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, VALENTINO, AND DEJOSEPH, JJ.


IN THE MATTER OF JAVONTE G.
-----------------------------------------------
JEFFERSON COUNTY DEPARTMENT OF SOCIAL SERVICES,                   ORDER
PETITIONER-RESPONDENT;

SHAWN E., RESPONDENT-APPELLANT.


D.J. & J.A. CIRANDO, ESQS., SYRACUSE (ELIZABETH deV. MOELLER OF
COUNSEL), FOR RESPONDENT-APPELLANT.

ARTHUR C. STEVER, IV, WATERTOWN, FOR PETITIONER-RESPONDENT.

SCOTT A. OTIS, ATTORNEY FOR THE CHILD, WATERTOWN.


     Appeal from an order of the Family Court, Jefferson County
(Richard V. Hunt, J.), entered February 19, 2014 in a proceeding
pursuant to Social Services Law § 384-b. The order terminated the
parental rights of respondent.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    June 12, 2015                         Frances E. Cafarell
                                                  Clerk of the Court